Title: To George Washington from Philip Schuyler, 16 November 1779
From: Schuyler, Philip
To: Washington, George


        
          Dear Sir
          Philadelphia Nov: 16th 1779
        
        I arrived here last evening and learnt from some Members of Congress that the necessity of writing to Colo: Hamilton was Superceaded by a letter of Message which had been Sent him from hence Intimating that his Stay on the Sea Coast was rendered unnecessary.
        I shall take my seat In Congress this Morning and when the house adjourns shall Communicate your Excellency such Information on a Certain Subject as I may be Able to Obtain The sad reverse of fortune we have experienced In Georgia does not Seem to make an Impression here in any degree adequate to the extent of the Evils with which It will probably be attended.
        Be so Good as to Intreat the Gentlemen of Your family to Accept of my best wishes And be assured My Dear Sir that I am with the most sincere Affection & Esteem Your Excellen[c]ys Most Obedient Hume servant
        
          Ph: Schuyler
        
      